            Case 4:21-cv-00228-BRW Document 4 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KENNETH RAY PITTS                                                                        PLAINTIFF
ADC #085938

VS.                                     4:21-cv-00228 BRW

INTERNAL REVENUE SERVICE, et al.                                                     DEFENDANTS

                                               ORDER

         On March 24, 2021, Plaintiff Kenneth Ray Pitts (“Plaintiff”) filed a pro se complaint and

a request to proceed in forma pauperis (“IFP”).1 For the reasons set out below, Plaintiff’s

request to proceed IFP (Doc. Nos. 1, 3) is DENIED and this case is DISMISSED.

         The Prison Litigation Reform Act provides that a prisoner cannot proceed in forma

pauperis (“IFP”)

         if the prisoner has on 3 or more prior occasions, while incarcerated or detained in
         any facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
         which relief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.2

         Before filing this lawsuit on March 24, 2021, Plaintiff filed at least three actions that

were dismissed for failing to state a claim upon which relief may be granted.3 Nevertheless,

Plaintiff may proceed IFP if he falls under the “imminent danger” exception to the three strikes



1
    Doc. Nos. 1-3.
2
    28 U.S.C. § 1915(g).
3
 See Pitts v. Glover, 5:95-cv-00618-SMR (E.D. Ark.); Pitts v. Moore, et al., 4:06-cv-01305-JLH
(E.D. Ark.); Pitts v. Johnson, 5:99-cv-71-JMM (E.D. Ark.); Pitts v. Brownlee, et al., 5:99-cv-178-
HW (E.D. Ark.).
            Case 4:21-cv-00228-BRW Document 4 Filed 03/25/21 Page 2 of 2




rule.4 The exception applies only if the prisoner is in imminent danger at the time he filed his

complaint; “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient.”5

         Plaintiff complains about not having received his economic stimulus payments under the

CARES Act and charges he says were wrongfully withdrawn from his account for sick call; he

also alleges the ADC is skimming off prisoner accounts, among other things.6 Plaintiff,

however, has not alleged facts that establish imminent danger, and nothing in his pleading

otherwise indicates or implies he is in imminent danger of serious physical injury. Accordingly,

Plaintiff’s request to proceed IFP (Doc. Nos. 1, 3) is DENIED and this case is DISMISSED due

to Plaintiff’s failure to pay the filing fee. Plaintiff will have thirty (30) days to reopen this case

by paying the $402 filing fee in full.

         IT IS SO ORDERED this 25th day of March, 2021.



                                                        Billy Roy Wilson_________________
                                                        UNITED STATES DISTRICT JUDGE




4
  See 28 U.S.C. § 1915(g) (providing that three strikers should be granted permission to proceed
in forma pauperis if they are “under imminent danger of serious physical injury”).
5
    Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).
6
    Doc. No. 2.
